UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6087


BRYAN KEITH RICHARDSON,

                       Petitioner – Appellant,

          v.

RUSSELL PERDUE,

                       Respondent – Appellee,

          and

R. PERDUE, Warden; SMITH, A.W.; DOES 1 THRU 8,

                       Respondents.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:14-cv-00061-FPS-JSK)


Submitted:   April 16, 2015                 Decided:   April 21, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bryan Keith Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Bryan    Keith    Richardson,       a    federal   prisoner,      appeals       the

district     court’s    order    accepting       the    recommendation         of    the

magistrate    judge    and    denying    relief    on    his    28    U.S.C.    § 2241

(2012)    petition.      We     have    reviewed   the       record    and   find     no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          Richardson v. Perdue, No. 5:14-cv-00061-

FPS-JSK    (N.D.W.     Va.   Jan.   8,   2015).         We   dispense    with       oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                             AFFIRMED




                                          2